Appeal from judgment, Supreme Court, New York County, rendered on June 23, 1978, unanimously dismissed. By reason of resentence of appellant, that judgment was vacated and a new judgment substituted therefor, rendered January 11, 1980, from which there is no appeal pending. Application by appellant’s counsel to withdraw is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s counsel that there are no meritorious points which could be raised on appeal. Concur—Murphy, P. J., Kupferman, Birns, Markewich and Yesawich, JJ.